Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 27, 2017                                                                                        Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  153505                                                                                                  David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                             Joan L. Larsen
                                                                                                          Kurtis T. Wilder,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 153505
                                                                    COA: 330907
                                                                    Oakland CC: 2010-232531-FC
  EDDIE BROWN,
           Defendant-Appellant.

  _________________________________________/

          By order of January 31, 2017, the defendant’s former appellate counsel was
  directed to file a supplemental brief. By order of February 17, 2017, the Chief Justice
  appointed substitute appellate counsel to file a second supplemental brief. On order of
  the Court, the briefs having been received, the application for leave to appeal the
  February 24, 2016 order of the Court of Appeals is again considered. Pursuant to MCR
  7.305(H)(1), in lieu of granting leave to appeal, we REMAND this case to the Oakland
  Circuit Court for reissuance of the defendant’s judgment of conviction and sentence. It is
  unclear from the record whether the failure to perfect an appeal of right was solely the
  fault of the defendant’s trial counsel, who promised in open court to file the necessary
  paperwork to begin the appellate process, but failed to fulfill that promise, see Roe v
  Flores-Ortega, 528 US 470, 477; 120 S Ct 1029; 145 L Ed 2d 985 (2000); Peguero v
  United States, 526 US 23, 28; 119 S Ct 961; 143 L Ed 2d 18 (1999), or whether trial
  counsel filed the paperwork and the trial court failed to process it. Regardless, it is clear
  that the failure to perfect an appeal of right is not attributable to the defendant.

        We further ORDER the Oakland Circuit Court, in accordance with Administrative
  Order 2003-03, to determine whether the defendant is indigent and, if so, to appoint
  counsel to represent the defendant in the Court of Appeals.

         We do not retain jurisdiction.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           June 27, 2017
           s0619
                                                                               Clerk